 Case 3:19-cv-01056-SMY Document 24 Filed 06/17/21 Page 1 of 3 Page ID #70




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 RANDY GRAHAM,                                       )
                                                     )
                          Petitioner,                )
                                                     )
 vs.                                                 )   Case No. 19-cv-1056-SMY
                                                     )
 ERIC WILLIAMS (WARDEN),                             )
                                                     )
                          Respondent.                )

                              MEMORANDUM AND ORDER
YANDLE, District Judge:

        Petitioner Randy Graham filed this habeas corpus action pursuant to 28 U.S.C. § 2241 to

challenge the constitutionality of his confinement. Specifically, Graham argues that following United

States v. Davis, 139 S. Ct. 2319 (2019), his conviction and sentence for carrying a semiautomatic

weapon in furtherance of a crime of violence should be vacated. Respondent moves to dismiss the

Petition on the basis that Davis is a constitutional case, not one of statutory interpretation, and thus,

Graham cannot meet the criteria to bring his claim under § 2241. (Doc. 18). For the following reasons,

Respondent’s motion is GRANTED.

                                             Background

        Graham was convicted by a jury of carrying a firearm in furtherance of a crime of violence and

drug trafficking crime in violation of 18 U.S.C. §§ 924(c)(1)(B) and 924(c)(1)(A). United States v.

Graham, Case No. 98-cr-54-PLM (W.D. Mich.) (Doc. 384). He was sentenced to 240 months’

imprisonment on the § 924(c) Count involving the crime of violence because it involved a

semiautomatic weapon, and 60 months’ imprisonment on the § 924(c) Count involving the drug

trafficking crime, both to run consecutively to the sentences imposed on the other Counts in the

Superseding Indictment and to each other. (Doc. 390).


                                              Page 1 of 3
 Case 3:19-cv-01056-SMY Document 24 Filed 06/17/21 Page 2 of 3 Page ID #71




        The Sixth Circuit Court of Appeals considered Graham’s case twice on direct appeal, United

States v. Graham, 275 F.3d 490, 500 (6th Cir. 2001), and United States v. Graham, 327 F.3d 460 (6th

Cir. 2003). He filed an unsuccessful habeas petition under 28 U.S.C. § 2255 in April 2004 alleging

ineffective assistance of counsel (Doc. 384). He was denied leave to file successive § 2255 motions

in December 2014 and September 2016. (Docs. 482 and 485).

                                              Discussion

        Generally, petitions for writ of habeas corpus under 28 U.S.C. § 2241 may not be utilized to

raise claims of legal error in conviction or sentencing; they may only challenge the execution of a

sentence. See Valona v. United States, 138 F.3d 693, 694 (7th Cir. 1998). Therefore, aside from the

direct appeal process, a prisoner who has been convicted in federal court is ordinarily limited to

challenging his conviction and sentence by bringing a motion pursuant to 28 U.S.C. § 2255 in the court

which sentenced him. See Kramer v. Olson, 347 F.3d 214, 217 (7th Cir. 2003).

        Under very limited circumstances, a prisoner may challenge his federal conviction or sentence

under § 2241. Section 2255(e) contains a “savings clause” which authorizes a federal prisoner to file

a § 2241 petition where the remedy under § 2255 is “inadequate or ineffective to test the legality of his

detention.” 28 U.S.C. § 2255(e); see United States v. Prevatte, 300 F.3d 792, 798-99 (7th Cir. 2002).

Under § 2241, a petitioner must demonstrate the inability of a § 2255 motion to cure the defect in the

conviction because of a structural problem inherent in § 2255. See Webster v. Daniels, 784 F.3d 1123,

1136 (7th Cir. 2015). “A procedure for postconviction relief can be fairly termed inadequate when it

is so configured as to deny a convicted defendant any opportunity for judicial rectification of so

fundamental a defect in his conviction as having been imprisoned for a nonexistent offense.” In re

Davenport, 147 F.3d 605, 611 (7th Cir. 1998).

        Following Davenport, the Seventh Circuit has developed a three-part test for determining

whether § 2255 is inadequate or ineffective so as to trigger the savings clause: (1) The federal prisoner

must seek relief based on a decision of statutory interpretation (as opposed to a decision of
                                              Page 2 of 3
 Case 3:19-cv-01056-SMY Document 24 Filed 06/17/21 Page 3 of 3 Page ID #72




constitutional interpretation, which the inmate could raise in a second or successive § 2255 motion);

(2) The statutory rule of law in question must apply retroactively to cases on collateral review and

could not have been invoked in a first § 2255 motion; and (3) A failure to afford the prisoner collateral

relief would amount to an error “grave enough” to constitute “a miscarriage of justice.” Worman v.

Entzel, 953 F.3d 1004, 1008 (7th Cir. 2020) (emphasis in original) (citing Montana v. Cross, 829 F.3d

775, 783 (7th Cir. 2016); Beason v. Marske, 926 F.3d 932, 935 (7th Cir. 2019)).

        Here, Graham’s Petition fails to satisfy the first Davenport condition. He relies on Davis,

which held that the residual clause in 18 U.S.C. § 924(c)(3)(B) is unconstitutionally vague. Because

Davis is a case of constitutional interpretation, a claim based on that decision could be raised in a

successive § 2255 motion if permission is timely sought and obtained. Graham’s claim, however,

cannot be pursued in a § 2241 petition under the “savings clause.”

        Accordingly, Respondent’s Motion to Dismiss the Petition for Relief Pursuant to 28 U.S.C. §

2241 (Doc. 18) is GRANTED. Graham’s Petition for habeas relief under 28 U.S.C. § 2241 (Doc. 1)

is DENIED and this case is DISMISSED without prejudice to Petitioner pursuing his claim pursuant

to 28 U.S.C. § 2255 in the proper court. The Clerk is DIRECTED to close this case and enter judgment

accordingly.

        IT IS SO ORDERED.

        DATED: June 17, 2021




                                                        STACI M. YANDLE
                                                        United States District Judge




                                              Page 3 of 3
